In a summary holdover proceeding to recover possession of real property, the tenant appeals (by permission) from an order of the Appellate Term of the Supreme Court for the Ninth and Tenth Judicial Districts, dated February 2, 1978, which (1) reversed a judgment of the County Court, Rockland County, entered May 13, 1977, after a nonjury trial, which had dismissed the landlords’ petition, and (2) directed entry of final judgment of possession in favor of the landlords. Order affirmed, with costs. In our opinion the tenant failed to comply substantially with the provisions of the commercial lease requiring him to (1) keep the sidewalks free from rubbish and (2) relinquish his nonexclusive right to sell candy and tobacco when a subsequent tenant demanded an exclusive right to sell those items. Since the conduct of the tenant did not constitute substantial compliance, the landlords’ termination of the lease was proper (see Vanguard Diversified v Review Co., 35 AD2d 102, 104-105; see, also, First Nat. Stores v Yellowstone *844Shopping Center, 21 NY2d 630). Damiani, J. P., Rabin, Gulotta and O'Con-nor, JJ., concur.